Gilfillan, C. J.
Gen. St. 1878, c. 65, § 113, gives the right of appeal on questions of fact, or of law and fact, to any “person aggrieved by any judgment rendered by any justice, when the judgment exceeds fifteen dollars, or, in an action of replevin, when the value of the property, as sworn to in the affidavit, exceeds fifteen dollars, or when the amount claimed in the complaint exceeds thirty dollars.” Here are three cases. In one the right to appeal depends on the amount of the recovery alone; in another, on the sworn value of the property alone; in the third, on the amount claimed in the complaint alone. Why the statute makes the defendant’s right of appeal, in an action to recover money, depend on the amount claimed in the complaint, instead of on the amount recovered against him, we do not know; but such is the clear meaning of its terms, if, as decided by this court in Shunk v. Hellmiller, 11 Minn. 104, (164,) the last of the three cases applies to actions other than in replevin. That decision covers this case.
Judgment affirmed.